404 F.3d 1282
Theresa Marie Schindler SCHIAVO, incapacitated ex rel., Robert SCHINDLER and Mary Schindler, her parents and next friends, Plaintiff-Appellant,v.Michael SCHIAVO, as guardian of the person of Theresa Marie Schindler Schiavo, incapacitated, Judge George W. Greer, The Hospice of the Florida Suncoast, Inc., Defendants-Appellees.
No. 05-11628.
United States Court of Appeals, Eleventh Circuit.
March 30, 2005.

David C. Gibbs, III, Gibbs Law Firm, P.A., Seminole, FL, for Plaintiff-Appellant.
Randall C. Marshall, Am. Civ. Liberties Union of FL, ACLU Found. of FL, Inc., Miami, FL, Rebecca H. Steele, ACLU Found. of FL, Inc., Tampa, FL, George James Felos, Felos & Felos, Dunedin, FL, for Defendants-Appellees.
On Appeal from the United States District Court for the Middle District of Florida (No. 05-00530-CV-T-27-TBM); James D. Whittemore, Judge.
Before CARNES, HULL and WILSON, Circuit Judges.

ORDER:

1
The petition for rehearing, to the extent it requests a rehearing by the panel, and the motion for an injunction pending appeal, are DENIED.

WILSON, Circuit Judge, dissenting:

2
I dissent.